JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Following guilty pleas, the trial court convicted defendant-appellant, Donnie Dukes, of having a weapon while under a disability pursuant to R.C. 2923.13(A)(2), possession of cocaine pursuant to R.C. 2925.11(A), and aggravated possession of drugs pursuant to R.C. 2925.11(A). He was sentenced to serve a total of four and one-half years' incarceration.
Pursuant to Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, Dukes's appointed counsel has advised this court that, after a thorough review of the record, he can discern no arguable assignments of error to present on appeal. He has advised Dukes of this determination, and Dukes has set forth several possible errors in the proceedings below. Dukes's counsel now asks this court to conduct an independent review of the record to determine whether the proceedings below were free from prejudicial error. See Freels v. Hills (C.A.6, 1988), 843 F.2d 958; Statev. Mackey (Dec. 17, 1999), 1st Dist. No. C-990302. He has also filed a motion to withdraw as Dukes's counsel.
After reviewing the entire record, we are satisfied that Dukes's counsel has provided his client with a diligent and thorough search of the record and that he has correctly concluded that the proceedings below were free from prejudicial error. See Penson v. Ohio (1988), 488 U.S. 75,109 S.Ct. 346. We find no merit in the possible errors Dukes has raised. Many of them were waived by his guilty pleas. See State v. Fitzpatrick,102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927; State v. West
(1999), 134 Ohio App.3d 45, 730 N.E.2d 388. Further, the record shows that his pleas were knowingly and voluntarily made, see Crim.R. 11(C);State v. Ballard (1981), 66 Ohio St.2d 473, 423 N.E.2d 115; State v.McCann (1997), 120 Ohio App.3d 505, 698 N.E.2d 470, and that he was properly sentenced.
We find no grounds to support a meritorious appeal. Accordingly, we affirm the trial court's judgment, and we overrule counsel's motion to withdraw. We find the appeal to be frivolous under App.R. 23 and R.C.2505.05, but we refrain from taxing costs and expenses against Dukes because he is clearly indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Painter, JJ.